Citation Nr: 0532495	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  03-27 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for a low back disability, 
currently rated at 40 percent.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The veteran served a period of active service in the Navy 
from September 1977 to July 1979.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 1999 rating decision by the Portland, Oregon, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that continued a 10 percent rating for the service-
connected low back disability.  The veteran had a personal 
hearing with a Decision Review Officer (DRO) at the RO in 
February 2001.

In a February 2001 rating decision, the veteran's low back 
disability rating was increased to 40 percent effective from 
June 30, 1999, under Diagnostic Codes 5295-5292.  The RO also 
assigned the veteran a temporary total disability evaluation 
effective January 2, 2001 based on surgical or other 
treatment necessitating convalescence under 38 C.F.R. § 4.30.  
Finally, the RO continued the 40 percent disability 
evaluation for the veteran's low back disability, effective 
from March 1, 2001.  The appeal for a higher rating remains 
before the Board.  See AB v. Brown, 6 Vet. App. 35 
(1993)(where a claimant has filed a notice of disagreement as 
to an RO decision assigning a particular rating, a subsequent 
RO decision assigning a higher rating, but less than the 
maximum available benefit, does not abrogate the pending 
appeal).  

In a February 2003 rating decision, the RO granted 
entitlement to service connection for hypesthesia of the 
right lower extremity as secondary to the veteran's service-
connected low back disability and assigned a separate 40 
percent rating under Diagnostic Code 8520, effective from 
February 28, 2001.  That issue is not before the Board.    

In April 2005, the veteran appeared at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.

2.  Under the rating criteria effective prior to September 
23, 2002, the veteran's service-connected low back disability 
was manifested by chronic back pain, degenerative disc 
disease, tenderness, severe limitation of motion, and 
diminished sensation of the left great toe; which did not 
equate to pronounced intervertebral disc syndrome.

3.  Under the rating criteria effective from September 23, 
2002, the chronic orthopedic and neurologic manifestations 
associated with the veteran's service-connected low back 
disability were manifested by chronic low back pain, 
degenerative disc disease, tenderness, severe limitation of 
motion, and diminished sensation of the left great toe; 
which did not equate to intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months. 

4.  Under the rating criteria effective from September 26, 
2003, the chronic orthopedic and neurologic manifestations 
associated with the veteran's service-connected low back 
disability are manifested by forward flexion of the 
thoracolumbar spine of less than 30 degrees; which does not 
equate to unfavorable ankylosis of the entire thoracolumbar 
spine or unfavorable ankylosis of the entire spine.


CONCLUSION OF LAW

The criteria for a schedular disability rating in excess of 
40 percent for the veteran's service-connected low back 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.25, 4.71a, Diagnostic Codes 5292, 5293, 
5295 (2002 & 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 
5239, 5243 (2005).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to Increased Evaluation - Low Back Disability

Service connection was granted for history of a back injury, 
in 1980.  A 10 percent rating was assigned under Diagnostic 
Codes 5299-5295, effective from July 1979.  
In June 1999, the veteran filed a claim for an increased 
rating for his service-connected low back disability.  In an 
August 1999 rating decision, the RO recharacterized the 
veteran's low back disability as low back strain and 
continued the 10 percent rating.  The veteran filed a notice 
of disagreement in October 1999.

In January 2001, the veteran underwent an L4-L5 anterior 
lumbar interbody fusion with posterolateral instrumentation 
at the same level.  The veteran also filed a claim for 
entitlement to service connection for numbness of both feet 
as well as a right leg disability as secondary to his 
service-connected low back disability in February 2001.  

In a February 2001 rating decision, the veteran's low back 
disability was recharacterized as history of a back injury, 
spondylolysis and spondylolisthesis L4, status post multiple 
surgical procedures with L4-5 anterior lumbar interbody 
fusion and the rating was increased to 40 percent effective 
from June 30, 1999, under Diagnostic Codes 5295-5292.  The RO 
also assigned the veteran a temporary total disability rating 
effective January 2, 2001 based on surgical or other 
treatment necessitating convalescence under 38 C.F.R. § 4.30.  
Finally, the RO continued the 40 percent disability rating 
for the veteran's low back disability, effective from March 
1, 2001.  The appeal for a higher rating remains before the 
Board.  See AB v. Brown, 6 Vet. App. 35 (1993)(where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

The veteran filed a notice of disagreement requesting an 
increased disability rating in excess of 40 percent for his 
service-connected lumbar disability in December 2001.
In a February 2002 rating decision, the RO extended the 
assignment of a temporary total disability evaluation 
effective January 2, 2001 based on surgical or other 
treatment necessitating convalescence under 38 C.F.R. § 4.30.  
In addition, the RO continued the 40 percent disability 
evaluation for the veteran's low back disability effective 
from April 1, 2001.  

In a February 2003 rating decision, the veteran's low back 
disability was recharacterized as history of a back injury, 
spondylolysis and spondylolisthesis L4, status post multiple 
surgical procedures with L4-5 anterior lumbar interbody 
fusion, diminished sensation of the left great toe, and the 
40 percent rating previously assigned effective was shown as 
effective from June 30, 1999 and from April 1, 2001, under 
Diagnostic Codes 5295-5292.  Further, the RO granted 
entitlement to service connection for hypesthesia of the 
right lower extremity as secondary to the veteran's service-
connected low back disability and assigned a 40 percent 
rating under Diagnostic Code 8520, effective from February 
28, 2001.  

In the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined. With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  See 38 C.F.R. § 4.27 (2005).  The hyphenated 
diagnostic code in this case indicates that lumbosacral 
strain under Diagnostic Code 5295 is the service-connected 
disorder, and limitation of motion of the lumbar spine under 
Diagnostic Code 5292 is a residual condition.

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2005) (Schedule). 

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2005).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern.  Although a rating specialist is directed 
to review the recorded history of a disability to make a more 
accurate evaluation under 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2005).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2005).

The veteran contends that his service-connected low back 
disability is more severe than currently evaluated, and that 
an increased evaluation should be assigned.  After a review 
of the evidence, the Board finds that the evidence does not 
support the assignment of an increased rating under any of 
the pertinent rating criteria.

As an initial matter, in considering the veteran's increased 
evaluation claim, the Board acknowledges his complaints in 
multiple personal statements and the February 2001 and April 
2005 hearing transcripts that he suffers from increased 
severity of his service-connected low back disability 
residuals.  His lay statements alone, however, cannot meet 
the evidentiary burden with respect to the current severity 
of his service-connected low back disability.  See Moray v. 
Brown, 2 Vet. App. 211, 214 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (a)(2) 
(2005).  

During the pendency of this appeal, the schedule for rating 
disabilities of the spine was revised effective on September 
23, 2002 and on September 26, 2003.  See 67 Fed. Reg. 54345-
54349 (August 22, 2002); 68 Fed. Reg. 51454-51458 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243 (2005)).  In addition, a correction to the regulation 
published in 2003 was published in June 2004.  See 69 Fed. 
Reg. 32449 (Jun. 10, 2004).  The current General Rating 
Formula for Diseases and Injuries of the Spine is discussed 
in detail below.  

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

Entitlement to an Increased Rating under the Rating Criteria 
in Effect Prior to September 23, 2002

Effective from the date of his increased rating claim in June 
1999, the veteran's service-connected low back disability was 
rated at 40 percent under Diagnostic Codes 5295-5292.  This 
is the maximum rating provided by Diagnostic Code 5295, which 
is assigned for severe lumbosacral strain with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked loss of lateral motion with osteo-arthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).  This is also the 
maximum rating provided by Diagnostic Code 5292, which is 
assigned for severe limitation of motion of the lumbar spine.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

The Board considered whether a higher evaluation could be 
assigned for the veteran's lumbar disability under Diagnostic 
Code 5293 for intervertebral disc disease.  Under the version 
of Diagnostic Code 5293 in effect prior to September 23, 
2002, a 40 percent rating is warranted when the 
intervertebral disc syndrome is severe with recurring attacks 
and only intermittent relief.  To receive a 60 percent rating 
under Diagnostic Code 5293, the veteran's intervertebral disc 
syndrome must be pronounced with persistent symptoms 
compatible with sciatic neuropathy including characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of the 
diseased disc, as well as little intermittent relief.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002).
The Board has reviewed the rating criteria in effect prior to 
September 23, 2002, and finds that there is no basis upon 
which to award the veteran a rating in excess of 40 percent 
under Diagnostic Codes 5292, 5293, or 5295.  

Evidence of record from 1999 to 2005 shows diagnoses 
including degenerative joint disease, degenerative disc 
disease, chronic pain, L4 spondylolisthesis with 
postoperative spinal fusion, pseudoarthritis of the spinal 
fusion L4 level, failed back syndrome, and hypesthesia of the 
right lower extremity.  In the July 1999 VA examination 
report, the veteran complained of periodic radicular pain and 
tingling in his right leg.  Private treatment notes dated in 
November 1999 showed findings of paresthesias into the heel 
and lateral aspect of the right foot but noted no atrophy or 
diminished reflexes.  A March 2000 VA examination report 
showed findings of right leg muscle atrophy, depressed deep 
tendon reflexes, and mildly decreased lower extremity 
sensation but indicated that the veteran did not suffer from 
muscle weakness.  Electromyelography (EMG) and Nerve 
Conduction Velocity (NCV) studies conducted in April 2000 
were noted as normal.  Further, an August 2000 VA treatment 
note indicated that the veteran should continue to be treated 
with conservative therapy, as results of a July 2000 lumbar 
myelogram and previous MRI did not suggest surgery was 
necessary.  VA treatment notes dated from March 2001 to 
December 2001 show complaints of radiating pain to the legs 
and hips.  A March 2002 VA examination report noted 
complaints of chronic low back pain that radiated to the 
right lower extremity with burning and numbness.  Findings of 
diminished sensation of the feet and right thigh were also 
noted in the report.  Diagnoses of degenerative joint disease 
and disk disease of the lumbar spine, status post multiple 
fusions with chronic back pain and failed back syndrome with 
hypesthesia of the right lower extremity involving the thigh 
and foot were listed in March 2002 report.    

The Board notes that these findings do not equate to 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy including 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of the diseased disc, as well as little intermittent 
relief.

Further, in 2003, the RO granted entitlement to service 
connection for hypesthesia of the right lower extremity as 
secondary to the veteran's service-connected low back 
disability and assigned a separate 40 percent rating under 
Diagnostic Code 8520, effective from February 28, 2001.  The 
Board notes that 38 C.F.R. § 4.14 prohibits the use of the 
same symptoms that are the basis for the additional 40 
percent rating assigned under Diagnostic Code 8520 for 
hypesthesia of the right lower extremity as a basis for the 
assignment of an increased rating under Diagnostic Code 5293.  
Disabilities from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2005).

Accordingly, the Board finds that the veteran's low back 
disability residuals do not warrant a 60 percent rating under 
Diagnostic Code 5293.  See 38 C.F.R. § 4.7 (2005).

The Board is not free to ignore the effects of pain.  An 
evaluation of any musculoskeletal disability must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2002); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The veteran 
is competent to report pain.  The record, however, does not 
demonstrate objective, satisfactory evidence of limitation of 
function due to pain attributable to the lumbar spine 
disability to the extent that would support the assignment of 
a rating higher than 40 percent.  A rating higher than 40 
percent would require disability due to pain that would be 
equivalent to pronounced intervertebral disc syndrome with 
little intermittent relief, vertebral fracture, or ankylosis 
of the spine.  After considering the effects of the pain, 
tenderness, limitation of function, and fatigability, as 
described in the records of examination and treatment, the 
Board concludes that the disabling effects of the pain alone 
do not meet or more nearly approximate the criteria for an 
rating in excess of 40 percent under 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2002); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Board has reviewed the rating criteria in effect prior to 
September 23, 2002, and finds that there is no a basis upon 
which to award the veteran a rating in excess of 40 percent 
under Diagnostic Codes 5292, 5293, and 5295.  Other 
Diagnostic Codes for the lumbar spine, which might provide 
for a higher disability rating, are not applicable.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5285 through 5295 (2002).  
It is not contended nor shown that the veteran's service-
connected low back disability includes symptoms of ankylosis 
or fracture of the spinal vertebra.  

Entitlement to an Increased Rating under the Rating Criteria 
in Effect from September 23, 2002

Under the revised version of Diagnostic Code 5293, effective 
September 23, 2002, a 40 percent rating is assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  To receive a 60 percent 
rating under Diagnostic Code 5293, the veteran's must suffer 
from intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (September 23, 2002).

Under Note (1) of Diagnostic Code 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  

Under Note (2) of Diagnostic Code 5293, when evaluating on 
the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.    

Note (3) of Diagnostic Code 5293 states that if 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment. 

Under the revised rating criteria effective September 23, 
2002, intervertebral disc disease can be evaluated based 
either on the duration of incapacitating episodes or a 
combination of the chronic orthopedic and neurological 
manifestations.  

Evidence of record does not indicate that the veteran suffers 
from intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  While it was noted in the January 2001 
VA hospital discharge summary that the veteran should avoid 
strenuous activity for four to six weeks, none of the 
evidence of record shows that the veteran has had an 
incapacitating episode due to his lumbar disability that 
required bed rest prescribed by a physician and treatment by 
a physician.  In terms of orthopedic manifestations, 
limitation of motion of the lumbar spine is rated under 
Diagnostic Code 5292.  Limitation of motion of the lumbar 
spine is evaluated as slight (10 percent), moderate (20 
percent), or severe (40 percent).  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  The veteran's lumbar range of 
the motion test results were listed as forward flexion - 15 
degrees, hyperextension - 5 degrees, right rotation  -15 
degrees, left rotation  - 15 degrees, right lateral bending - 
15 degrees, and left lateral bending - 15 degrees in the 
March 2002 VA examination report.  Resolving reasonable doubt 
in the veteran's favor, the Board finds that the veteran 
suffers from severe limitation of motion of the lumbar spine.  
Under Diagnostic Code 5292, this would warrant a 40 percent 
disability evaluation.  

An evaluation of a musculoskeletal disability must also 
include consideration of the veteran's ability to engage in 
ordinary activities, including employment, and of impairment 
of function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2003); DeLuca v. Brown, 8 Vet. App. 202 (1995).  As noted 
above, a higher rating based on pain, limitation of motion, 
fatigue, tenderness, or limitation of function due to pain is 
not supported by the record.

As discussed above, the compensable neurologic manifestations 
attributable to the veteran's lumbar spine disability have 
already been separately rated by the RO as hypesthesia of the 
right lower extremity under Diagnostic Code 8520, effective 
from February 28, 2001, according to the degree of impairment 
of the sciatic nerve.  The issue of entitlement to an 
increased evaluation for hypesthesia is not currently on 
appeal.  To use the same symptoms that are the basis for the 
separate 40 percent rating assigned under Diagnostic Code 
8520 as a basis for the assignment of an increased rating 
under Diagnostic Code 5293 is prohibited by 38 C.F.R. § 4.14 
(2005).

The Board has reviewed the rating criteria effective 
September 23, 2002, and finds that there is no basis upon 
which to award the veteran ratings in excess of 40 percent 
for his service-connected low back disability.

Entitlement to an Increased Rating under the Rating Criteria 
in Effect from September 26, 2003

The schedule for rating disabilities of the spine, including 
lumbosacral strain, was revised effective September 26, 2003.  
See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003) (codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243(2005)). 

The General Rating Formula for Diseases and Injuries of the 
Spine provides as follows:
(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire 
spine.........................................100
Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.................................................................40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine....................................................................30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis..............................20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height......................................................10

Note 1 provides that associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, should be evaluated separately, under an 
appropriate diagnostic code.  Id.  

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.  

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.  

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.  

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id. 

5235 Vertebral fracture or dislocation
5236 Sacroiliac injury and weakness
5237 Lumbosacral or cervical strain
5238 Spinal stenosis
5239 Spondylolisthesis or segmental instability
5240 Ankylosing spondylitis
5241 Spinal fusion
5242 Degenerative arthritis of the spine (see also 
diagnostic code 5003)
5243 Intervertebral disc syndrome

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
Id.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 
months........................................................................60
With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months............................................40
With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months............................................ 20
With incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months...................................................10

Finally, a correction in the final revised rating criteria 
for intervertebral disc syndrome effective from September 26, 
2003, was issued on June 10, 2004 to correct the omission of 
Notes 1 and 2 from 38 C.F.R. § 4.71a under the heading 
"Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes".  These corrections are also 
effective from September 26, 2003.   See 69 Fed. Reg. 32449 
(Jun. 10, 2004) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Code 5243).  

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Id. 
 
Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  Id. 

The evidence of record does not indicate that the veteran 
suffers from intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  In fact, none of the evidence of record 
shows that the veteran has had an incapacitating episode due 
to his lumbar disability that required bed rest prescribed by 
a physician and treatment by a physician.

Under the General Rating Formula, orthopedic and neurologic 
abnormalities are evaluated separately.  As for the 
orthopedic manifestations, rated according to the current 
criteria, the Board notes that, in the July 1999, March 2000, 
and March 2002 VA examination reports, the veteran's forward 
flexion was recorded as 40 degrees, 30 degrees, and 15 
degrees, respectively.  Further, his combined range of motion 
of the thoracolumbar spine was calculated by the Board as 84 
degrees in July 1999 and as 75 degrees in March 2002.  The 
General Rating Formula essentially removes the subjectivity 
in determining the severity of any loss of motion, and under 
the new criteria, these findings continue to support a 40 
percent evaluation for orthopedic symptoms.  Therefore, an 
evaluation in excess of 40 percent is not warranted under the 
rating criteria currently in effect, as there is no evidence 
that the veteran suffers from unfavorable ankylosis of the 
entire thoracolumbar spine or entire spine. 

The compensable neurologic manifestations attributable to the 
veteran's lumbar spine disability have already been 
separately rated by the RO as hypesthesia of the right lower 
extremity under Diagnostic Code 8520.  The issue of 
entitlement to an increased evaluation for hypesthesia is not 
currently on appeal.  The Board again notes that to use the 
same symptoms that are the basis for the separate 40 percent 
rating assigned under Diagnostic Code 8520 as a basis for the 
assignment of an increased rating under Diagnostic Codes 5243 
is prohibited by 38 C.F.R. § 4.14 (2005).  

The criteria for a rating in excess of 40 percent under the 
final revised criteria in Diagnostic Codes 5237, 5239, and 
5243 have not been met.  The Board finds that the evidence 
shows that the 40 percent rating granted effective from June 
1999, under the revised rating criteria for the service-
connected low back disability residuals, is in accordance 
with the Schedule.  The veteran's residuals of a low back 
disability do not meet or more nearly approximate the 
criteria for a rating in excess of 40 percent rating under 
Diagnostic Codes 5237, 5239, and 5243.  See 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5237, 5239, 5243 (2005).

Extraschedular Rating

The RO determined that referral to the Under Secretary for 
Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R 
§ 3.321(b)(1), in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities is made.  The governing 
norm in an exceptional case is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R § 3.321(b)(1) (2005).  

In this case, the Schedule is not inadequate.  Higher ratings 
are available under the Schedule for the veteran's service-
connected low back disability.  But, as discussed above, the 
presence of findings meeting the schedular criteria for a 
greater rating have not been shown.  In addition, it has not 
been shown that the service-connected lumbar disability alone 
has required frequent periods of hospitalization or produced 
marked interference with the veteran's employment.  In this 
case, evidence of record does not show that the veteran's 
service-connected low back disability alone produced marked 
interference with the veteran's employment.  Evidence of 
record shows that the veteran is not currently employed.  
Further, in the March 2000 VA examination report, the veteran 
indicated that he had lost his job a week before "because 
things were changing in his workplace".  For these reasons, 
the assignment of an extraschedular rating for the veteran's 
low back disability is not warranted.

II.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  As discussed below, VA fulfilled its 
duties to inform and assist the veteran on these claims.  
Accordingly, the Board can issue a final decision because all 
notice and duty to assist requirements have been fully 
satisfied, and the veteran is not prejudiced by appellate 
review.

In the present case, a substantially complete application for 
the veteran's claim for entitlement to an increased 
evaluation for his low back disability was received in June 
1999.  Thereafter, in a rating decision dated in August 1999, 
denied entitlement to an increased evaluation.  VCAA notice 
was provided in December 2001.  The case was readjudicated in 
the September 2003 SSOC and the April 2004 SSOC.  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Moreover, neither the veteran or his representative 
has alleged any prejudice with respect to the timing of the 
VCAA notification, nor has any been shown.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).     Therefore, to decide 
the appeal would not be prejudicial error to the veteran.    

The Board finds that the VCAA notice requirements have been 
satisfied with respect to the veteran's claim.  VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  The "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letter from VA dated in December 2001, 
complied with these requirements.  
As for VA's duty to assist the veteran, service medical 
records, private treatment records, VA medical records, and 
multiple VA examination reports have been obtained and 
associated with the file.  There is no indication that 
relevant records (i.e., pertaining to treatment for the 
claimed disability) exist that have not been obtained.  The 
duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claims.  In this case, a multiple VA 
examination reports were obtained concerning the claim on 
appeal.   

The Board finds that VA has made all reasonable efforts to 
assist the veteran.  A remand or further development of these 
claims would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991). There is no 
reasonable possibility that further assistance to the veteran 
would substantiate his claim.  See 38 C.F.R. § 3.159(d) 
(2005).


ORDER

Entitlement to a rating greater than 40 percent for a low 
back disability is denied.



____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


